Citation Nr: 0029173	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-13 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating exceeding 20 percent for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which granted service connection for a 
cervical spine disability (specifically identified in the 
rating decision as status post fusion at the C4-5 level, with 
persistent neck pain and radicular pain extending into the 
right arm in a C6 distribution), and rated that disability as 
20 percent disabling.

The issue on appeal, which the RO has addressed as a claim of 
entitlement to an increased rating for a service-connected 
disability, has been re-characterized by the Board in this 
remand as a claim of entitlement to an initial rating 
exceeding 20 percent for a cervical spine disability, in 
accordance with the holding in the very recent case of 
Fenderson v. West, 12 Vet. App. 119 (1999), as it is clear 
that the veteran is in disagreement with an initial, or 
original, rating award.


REMAND

The veteran contends that the severity of his cervical spine 
disability entitles him to an initial rating exceeding 20 
percent.  After a review of the evidentiary record, the Board 
finds that additional development is necessary.  In 
particular, it is noted that clarification is needed as to 
whether the veteran still wishes to have a hearing before a 
Veterans Law Judge.

In his Substantive Appeal, which the RO marked as received in 
July 1999, the veteran indicated his wish to have a hearing 
on the matter on appeal.  He thereafter indicated, in a VA 
form that the RO provided him with and that he signed and 
dated on August 16, 1999, that he wanted to have a video 
conference hearing at the RO, in lieu of a Travel Board 
hearing.

By letter dated on February 2, 2000, the RO notified the 
veteran that the video conference hearing had been scheduled 
for March 20, 2000.  The veteran was again reminded that he 
was not required to accept this form of hearing and that, if 
he "would prefer a hearing where both you and the [Veterans 
Law Judge] are in the same room, you may decline this video 
hearing and we will keep you on the schedule for a future 
visit by a [Veterans Law Judge]."  The veteran was then 
asked to sign, date and return to the RO within 16 days a 
form essentially similar to the one he had signed on August 
16, 1999, informing the RO about his willingness to attend 
the scheduled hearing.  He was further advised in the same 
letter that, "[i]f we do not receive your [written] response 
by February 18, 2000, we will cancel this hearing and keep 
you on the hearing schedule for a future visit by a [Veterans 
Law Judge]."  The veteran did not respond to the RO's 
February 2000 communication, failed to show up for the March 
20, 2000, video conference hearing, and has not indicated in 
any way that he no longer wants to have a Travel Board 
hearing.  Therefore, this case needs to be remanded at this 
time, in order to clarify whether the veteran still desires a 
Travel Board hearing.  The RO should then act accordingly.

In view of the above, and in order to ensure full compliance 
with due process requirements, this case is REMANDED to the 
RO for the following development:

The RO should clarify whether the veteran 
still desires a Travel Board hearing and, 
if so, schedule him for a Travel Board 
hearing, and notify him of the date, 
time, and place to report at his latest 
address of record.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	KATHLEEN GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



